92 F.3d 1191
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bruce L. DAHMEN, as Personal Representative of the Estate ofDoris Mae Dahmen, Deceased, Plaintiff-Appellant,v.BLUE CROSS/BLUE SHIELD OF OREGON, Defendant-Appellee.
No. 95-35393.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided Aug. 2, 1996.

1
Before:  GOODWIN and BRUNETTI, Circuit Judges, and KING,** District Judge.


2
MEMORANDUM***


3
Plaintiff/appellant, Bruce L. Dahmen as Personal Representative of the Estate of Doris Mae Dahmen, deceased, appeals from the Magistrate Judge's decision granting defendant/appellee, Blue Cross Blue Shield of Oregon's ("BCBS") motion for summary judgment.  BCBS is the administrator of a health benefits plan governed by ERISA.  Both parties consented to have Magistrate Judge Donald C. Ashmankas preside over the action.  The court below held that the proper standard of review in evaluating a plan administrator's denial of benefits is abuse of discretion, and that the pre-existing condition exclusion in the policy at issue bars this action.


4
The panel affirms for the reasons set forth in the thorough opinion prepared by Magistrate Judge Ashmanskas.  AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3